DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,439,699 (hereinafter US Patent’699).   Although the conflicting claims are not identical, they are not patentably distinct from each other because some of the limitations in the instant application claims 1, 6, 11, and 16 have been eliminated from patent claims 1, 6, 11, and 16 as seen in the bold and italic in the tables below. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Instant claim 1:                                                     US Patent’699 claim 1:
A method for transmitting channel state information, comprising: 
A method for transmitting channel state information, comprising: 


sending, by an apparatus, a null data packet announcement (NDPA) frame, wherein the NDPA frame carries a feedback indication message which indicates two or more target stations (STAs) that need to feed-back channel state information; 

sending, by the apparatus, a null data packet (NDP), wherein the NDP carries a high- efficiency long training sequence which is to be used by the two or more target STAs for determining channel state information; 

sending, by the apparatus, a null data packet (NDP), wherein the NDP carries a high-efficiency long training sequence which is used for determining the channel state information by the target STAs; 
sending, by the apparatus, a trigger frame after sending the NDP, wherein the trigger frame carries a first resource scheduling message which indicates a first communication resource to be used by at least one target STA of the two or more target STAs when feeding back channel state information; and 

sending, by the apparatus, a trigger frame after sending the NDP, wherein the trigger frame carries a first resource scheduling message which indicates communication resources to be used by the target STAs when the target STAs feed back the channel state information; and
receiving, by the apparatus, after sending the trigger frame, channel state information | from the at least one or more of the target STA via the first communication resource.
receiving, by the apparatus, after sending the trigger frame, the channel state information sent by the target STAs by using the communication resources.



As to claim 2, this claim is fully disclosed in US Patent’699 claim 2.
As to claim 3, this claim is fully disclosed in US Patent’699 claim 3.
As to claim 4, this claim is fully disclosed in US Patent’699 claim 4.
As to claim 5, this claim is fully disclosed in US Patent’699 claim 5.

Instant claim 6:                                                     US Patent’699 claim 6:
A method for transmitting channel state information, comprising:
A method for transmitting channel state informatio, comprising:
receiving, by a station (STA), a null data packet announcement (NDPA) frame, wherein the NDPA frame carries a 




receiving, by the STA, a null data packet (NDP), wherein the NDP carries a high-efficiency long training sequence which is used for determining the channel state information by the target STAs;
receiving, by the STA, a trigger frame after receiving the NDP, wherein the trigger frame carries a first resource scheduling message which indicates a first communication resource to be used by at least one target STA of the two or more target STAs when feeding back channel state information;

parsing, by the STA, the feedback indication message and determining that the STA belongs to the target STAs;
determining, by the STA, that the at least one target STA includes the STA; 

determining, by the STA, the channel state information based on the high-efficiency long training sequence;
determining, by the STA, channel state information corresponding to the STA based on the high-efficiency long training sequence; and 

receiving, by the STA, a trigger frame after receiving the NDP, wherein the trigger frame carries a resource scheduling message which indicates communication resources to be used by the target STAs when the target STAs feed back the channel state information; and
sending, by the STA, after receiving the trigger frame, the channel state information corresponding to the STA via the first communication resource.

sending, by the STA, after receiving the trigger frame, the channel state information on the communication resources.



As to claim 7, this claim is fully disclosed in US Patent’699 claim 7.
As to claim 8, this claim is fully disclosed in US Patent’699 claim 8.
As to claim 9, this claim is fully disclosed in US Patent’699 claim 9.
As to claim 10, this claim is fully disclosed in US Patent’699 claim 10.

Instant claim 11:                                                     US Patent’699 claim 11:
An apparatus for transmitting channel state information, comprising: 
An apparatus for transmitting channel state information, comprising: 

a transmitter configured to: 

a transmitter, configured to:
send a null data packet announcement (NDPA) frame, wherein the NDPA frame carries a feedback indication message which indicates two or more target stations (STAs) that need to feed-back channel state information; 

send a null data packet announcement (NDPA) frame, wherein the NDPA frame carries a feedback indication message which indicates two or more target stations (STAs) that need to feed back channel state information;
send a null data packet (NDP), wherein the NDP carries a high-efficiency long training sequence which is to be used by the two or more target STAs for determining channel state information; and 

send a null data packet (NDP), wherein the NDP carries a high-efficiency long training sequence which is usable by the target STAs for determining the channel state information; and
send a trigger frame after sending the NDP, wherein the trigger frame carries a first resource scheduling message which indicates a first communication resource to be used by at least one target STA of the two or more target STAs when feeding back the channel state information; and 

send a trigger frame after sending the NDP, wherein the trigger frame carries a resource scheduling message which indicates communication resources to be used by the target STAs when the target STAs feed back the channel state information; and
a receiver configured to receive, after the trigger frame is sent, channel state information | from the at least one target STA via the first communication resource.

a receiver, configured to receive, after the trigger frame is sent, the channel state information sent by the target STAs by using the communication resources.



As to claim 12, this claim is fully disclosed in US Patent’699 claim 12.
As to claim 13, this claim is fully disclosed in US Patent’699 claim 13.
As to claim 14, this claim is fully disclosed in US Patent’699 claim 14.
As to claim 15, this claim is fully disclosed in US Patent’699 claim 15.

Instant claim 16:                                                     US Patent’699 claim 16:
A station (STA) for transmitting channel state information, comprising:

An apparatus for transmitting channel state information, comprising:
a receiver configured to:

a receiver, configured to:
receive a null data packet announcement (NDPA) frame, wherein the NDPA frame carries a feedback indication message which indicates two or more target STAs that need to feed-back channel state information; and

receive a null data packet announcement (NDPA) frame, wherein the NDPA frame carries a feedback indication message which indicates two or more target stations (STAs) that need to feed back channel state information; and
receive a null data packet (NDP), wherein the NDP carries a high-efficiency long training sequence which is to be used by the two or more target STAs for determining channel state information; and

receive a null data packet (NDP), wherein the NDP carries a high-efficiency long training sequence which is usable by the target STAs for determining the channel state information; and
receive a trigger frame after receiving the NDP, wherein the trigger frame carries a first resource scheduling message which indicates a first communication resource to be used by at least one target STA of the two or more target STAs when feeding back channel state information;

wherein the receiver is further configured to receive a trigger frame after receiving the NDP, wherein the trigger frame carries a resource scheduling message which indicates communication resources to be used by the target STAs when the target STAs feed back the channel state information; 
a processor configured to:

a processor, configured to:
determine that the at least target STA includes the STA; and 

parse the feedback indication message and determine that the apparatus belongs to the target STAs; and
determine channel state information corresponding to the STA based on the high-efficiency long training sequence; and

determine the channel state information based on the high-efficiency long training sequence;
a transmitter configured to send, after the trigger frame is received, the channel state information corresponding to the STA on the first communication resource.
wherein the apparatus further comprises a transmitter, configured to send, after the trigger frame is received, the channel state information on the communication resources.




As to claim 16, this claim is fully disclosed in US Patent’699 claim 16.
As to claim 17, this claim is fully disclosed in US Patent’699 claim 17.
As to claim 18, this claim is fully disclosed in US Patent’699 claim 18.
As to claim 19, this claim is fully disclosed in US Patent’699 claim 19.
As to claim 20, this claim is fully disclosed in US Patent’699 claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




Date: 11/06/2021





/PHIRIN SAM/Primary Examiner, Art Unit 2476